Name: Commission Regulation (EEC) No 2201/83 of 1 August 1983 re-establishing the levying of customs duties on track suits of knitted or crocheted fabric, products of category 73 (code 0730) and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 83 Official Journal of the European Communities No L 211 / 19 COMMISSION REGULATION (EEC) No 2201/83 of 1 August 1983 re-establishing the levying of customs duties on track suits of knitted or crocheted fabric , products of category 73 (code 0730) and originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/81 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas, in respect of track suits of knitted or crocheted fabric, products of category 73 (code 0730), the relevant ceiling amounts to 7 000 pieces ; whereas on 20 July 1983 imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatmet shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annexes A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level : Article 1 As from 6 August 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0730 73 ex 60.05 A II 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363, 23 . 12. 1982, p. 92. No L 211 /20 Official Journal of the European Communities 3 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1983 . For the Commission Karl-Heinz NARJES Member of the Commission